 
 
I 
111th CONGRESS 1st Session 
H. R. 3559 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2009 
Mr. Neal of Massachusetts introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XVIII and XIX of the Social Security Act to improve awareness and access to colorectal cancer screening tests under the Medicare and Medicaid programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Supporting ColoRectal Examination and Education Now (SCREEN) Act of 2009. 
2.Findings and sense of congress 
(a)FindingsCongress makes the following findings: 
(1)A majority of the deaths and costs associated with colorectal cancer, the second leading cause of cancer deaths in the United States, are avoidable through timely preventive screening, including colonoscopy. 
(2)The United States Preventive Services Task Force provides its only grade A recommendation of cancer screenings for colorectal interventions. 
(3)Colorectal cancer screening test rates are far too low, with only 50 percent of recommended populations receiving colorectal cancer screening tests, and rates of such screening tests among minorities and those without insurance lag considerably. 
(4)The colorectal cancer screening benefit under the Medicare program under title XVIII of the Social Security Act is severely underutilized. 
(5)Numerous barriers for patients, communities, and health care providers detrimentally affect the utilization of colorectal cancer screening tests. Such barriers include patient knowledge, coinsurance burdens, restrictions on Medicare coverage for an office visit prior to a screening colonoscopy, and reductions in Medicare reimbursement. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)if legislation to provide health insurance coverage, public or private, to persons under the age of 65, is enacted, coverage of colorectal cancer screening tests and the provisions of this Act should be included as part of any basic benefit package required under such legislation; and 
(2)Congress, Federal agencies, State and local governments, health care providers, and patient groups should make a concerted and sustained effort to increase the rate of colorectal cancer screening tests. 
3.Community and patient interventions 
(a)Grant program To increase colorectal cancer awareness, screening, and treatment 
(1)DefinitionsIn this subsection: 
(A)Colorectal cancer screening testsThe term colorectal cancer screening test has the meaning given such term in section 1861(pp)(1) of the Social Security Act (42 U.S.C. 1395x(pp)(1)). 
(B)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(C)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention. 
(D)StateThe term State means— 
(i)a State; and 
(ii)the District of Columbia. 
(2)Grants authorizedThe Secretary is authorized to make grants to States and Indian tribes for colorectal health programs. Such a program may include the following: 
(A)The provision of colorectal cancer screening tests, including colonoscopy, to individuals who are over 50 years of age or who are determined to be at high risk for such cancer. 
(B)The provision of case management and referrals for medical treatment for individuals who are provided colorectal cancer screening tests under the program. 
(C)Programs to ensure that individuals who are provided colorectal cancer screening tests under the program receive the full continuum of follow-up and cancer care, as appropriate. 
(D)Activities to improve the education, training, and skills of health professionals in the detection and treatment of colorectal cancer. 
(E)The development and dissemination of public information and education programs— 
(i)for the detection and treatment of colorectal cancer; and 
(ii)promoting the benefits of receiving colorectal cancer screening tests through the program. 
(3)PriorityIn making grants under paragraph (2), the Secretary shall give priority to States and Indian tribes that will use grant funds to provide colorectal cancer screening tests to low-income individuals who lack adequate health insurance coverage with respect to such screening. 
(4)Existing funding authorityThe Secretary shall make a grant under this section under an existing funding authority. 
(b)Beneficiary Reminders for Increasing Colorectal Cancer Screening Tests 
(1)DefinitionsIn this subsection: 
(A)Colorectal cancer screening testsThe term colorectal cancer screening test has the meaning given such term in section 1861(pp)(1) of the Social Security Act (42 U.S.C. 1395x(pp)(1)). 
(B)Medicare beneficiaryThe term Medicare beneficiary means an individual entitled to, or enrolled for, benefits under part A of title XVIII of the Social Security Act and enrolled for benefits under part B of such title. 
(C)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(2)Annual notification under the Medicare programThe Secretary shall establish a program under which all Medicare beneficiaries are notified annually about the coverage of colorectal cancer screening tests under the Medicare program under title XVIII of the Social Security Act. Under the program, such notification— 
(A)may be provided through direct mail or direct electronic communications; and 
(B)may accompany other information currently provided to such beneficiaries, including marketing materials or information provided to enrollees by Medicare Advantage organizations under section 1852(c)(1) of the Social Security Act (42 U.S.C. 1395w–22) and information provided by PDP sponsors under section 1860D–4(a)(1) of such Act (42 U.S.C. 1395w–104(a)(1)). 
(3)State plan amendment under medicaid 
(A)In generalSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)), as amended by section 5006(e)(2)(A) of division B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), is amended— 
(i)in paragraph (72), by striking and at the end; 
(ii)in paragraph (73)(B), by striking the period at the end and inserting ; and; and 
(iii)by inserting after paragraph (73), the following new paragraph: 
 
(74)if the State has elected to provide medical assistance described in section 1905(a)(13) and such assistance includes colorectal cancer screening tests, provide for the establishment of a program under which individuals at risk for colon cancer, including minorities who are identified as at high-risk for colon cancer, who are over an age that the Secretary determines appropriate (based on the recommendations of appropriate entities, including the United States Preventive Services Task Force and appropriate medical specialty societies) are provided a notification of the availability of medical assistance for colorectal cancer screening tests and a reminder regarding the benefits of such tests.. 
(B)Effective date 
(i)In generalExcept as provided in clause (ii), the amendments made by this paragraph take effect on January 1, 2011. 
(ii)Extension of effective date for state law amendmentIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendments made by this paragraph, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature. 
4.Elimination of coinsurance for colorectal cancer screening tests 
(a)In GeneralSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended— 
(1)by striking and before (W); and 
(2)by inserting before the semicolon at the end the following: , and (X) with respect to colorectal cancer screening tests (as defined in subsection (pp)), the amount paid shall be 100 percent of the lesser of the actual charge for the services or the amount determined under the fee schedule that applies to such tests under this part. 
(b)Conforming Amendments 
(1)Screening sigmoidoscopies and colonoscopiesSection 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)) is amended— 
(A)in paragraph (2)— 
(i)in subparagraph (A), by inserting , except that payment for such tests under such section shall be 100 percent of the payment determined under such section for such tests before the period at the end; and 
(ii)in subparagraph (C)— 
(I)by striking clause (ii); and 
(II)in clause (i)— 
(aa)by striking (i) In general.—Notwithstanding and inserting Notwithstanding; 
(bb)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and moving such clauses and the flush matter following such clauses 2 ems to the left; and 
(cc)in the flush matter following clause (ii), as so redesignated, by inserting 100 percent of after based on; and 
(B)in paragraph (3)— 
(i)in subparagraph (A), by inserting , except that payment for such tests under such section shall be 100 percent of the payment determined under such section for such tests before the period at the end; and 
(ii)in subparagraph (C)— 
(I)by striking clause (ii); and 
(II)in clause (i)— 
(aa)by striking (i) In general.—Notwithstanding and inserting Notwithstanding; and 
(bb)by inserting 100 percent of after based on. 
(2)Outpatient hospital settingsSection 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)) is amended— 
(A)in paragraph (4)(C), by striking paragraph (8)(C) and inserting subparagraphs (C) and (F) of paragraph (8); and 
(B)in paragraph (8), by adding at the end the following new subparagraph: 
 
(F)No copayment for colorectal cancer screening testsThe copayment amount that would otherwise apply under this subsection to colorectal cancer screening tests (as defined in section 1861(pp)) shall be reduced to zero.. 
(c)Effective DateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2010. 
5.Medicare Advantage reporting requirements 
(a)In GeneralSection 1857(e) of the Social Security Act (42 U.S.C. 1395w–27(e)) is amended by adding at the end the following new paragraph: 
 
(4)Annual reporting regarding colorectal cancer screening tests 
(A)In generalNot later than 6 months after the date of enactment of this paragraph and annually thereafter, a contract under this section with an MA organization shall require the organization to submit to the Secretary an annual report on the following: 
(i)The coverage of colorectal cancer screening tests (as defined in section 1861(pp)) under each MA plan offered by the organization, including the level of any coinsurance or copayments applicable for enrollees under the plan. 
(ii)Any educational outreach the organization provides to enrollees, providers of services, and suppliers with respect to such tests. 
(iii)Any pay-for-performance incentives under MA plans offered by the organization for providers of services and suppliers with respect to such tests, or any other financial-sharing program with providers of services and suppliers with respect to such tests. 
(iv)The total number of enrollees furnished such tests during the preceding year, listed according to the specific test furnished, the type of facility in which the test was furnished, and the gender and race of the enrollees to whom such tests were furnished. 
(B)Report to Congress and public availability 
(i)ReportThe Secretary shall submit to Congress an annual report containing information submitted in the corresponding annual report under subparagraph (A). 
(ii)Public availabilityThe Secretary shall make such information available to the public, including by posting such information on the Internet website of the Centers for Medicare & Medicaid Services.. 
(b)Effective DateThe amendment made by this section shall apply to contracts entered into on or after January 1, 2011. 
6.Provider interventions 
(a)In GeneralSection 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)) is amended by adding at the end the following new paragraph: 
 
(4)Preventive service payment modified for certain colorectal cancer screening tests 
(A)National minimum standardsThe Secretary, in consultation with the Institute of Medicine, shall establish a national minimum standard for basic knowledge, training, continuing education, and documentation for suppliers who furnish colorectal cancer screening tests (as defined in subsection (pp)). For purposes of this paragraph, a supplier shall be deemed to meet such national minimum standards if the supplier is certified in gastroenterology by the American Board of Internal Medicine. 
(B)Preventive service payment modifier 
(i)Determination of rate goalsThe Secretary, in consultation with the United States Preventive Services Task Force, the Institute of Medicine Colorectal Cancer Working Group, and other clinical advisors as determined appropriate by the Secretary, shall determine age-based goal rates for colorectal cancer screening tests (as so defined) to be met or exceeded for beneficiaries under this part not later than July 1, 2010. Such age-based goal rates shall be consistent with the rates of screening for beneficiaries with respect to other cancer screening tests (such as screening mammography and cervical cancer screening). 
(ii)Establishment of preventive service modifier for qualified colorectal cancer screening tests 
(I)In generalThe Secretary shall establish an upward preventive service payment modifier for qualifying colorectal cancer screening tests furnished on or after January 1, 2010, which reflects the annual determination by the Secretary of the appropriate amount of additional payment (not less than 10 percent of the amount of payment otherwise provided) sufficient to increase the rate of colorectal cancer screening tests furnished under this part to the goal rates determined under clause (i). The Secretary shall update such modifier on an annual basis, taking into consideration the rate of colorectal cancer screening tests furnished under this part during the preceding year and such goal rates. 
(II)Qualifying colorectal cancer screening testsFor purposes of subclause (I), the term qualifying colorectal cancer screening tests means a colorectal cancer screening test furnished by a supplier who meets the national minimum standards established under subparagraph (A) (as determined by the Secretary).. 
(b)Outpatient SettingsSection 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)) is amended by adding at the end the following new paragraph: 
 
(18)In general 
(A)National minimum standardsThe Secretary, in consultation with the Institute of Medicine, shall establish a national minimum standard for basic knowledge, training, continuing education, and documentation for hospitals in outpatient settings which furnish colorectal cancer screening tests (as defined in subsection (pp)). For purposes of this paragraph, a hospital shall be deemed to meet such national minimum standards if the hospital is certified by the Joint Commission on the Accreditation of Healthcare Organizations, the Accreditation Association for Ambulatory Health Care, or other accreditation body designated by the Secretary. 
(B)Preventive service payment modifier 
(i)Determination of rate goalsThe Secretary, in consultation with the United States Preventive Services Task Force, the Institute of Medicine Colorectal Cancer Working Group, and other clinical advisors as determined appropriate by the Secretary, shall determine age-based goal rates for colorectal cancer screening tests (as so defined) to be met or exceeded for beneficiaries under this part not later than July 1, 2010. Such age-based goal rates shall be consistent with the rates of screening for beneficiaries with respect to other cancer screening tests (such as screening mammography and cervical cancer screening). 
(ii)Establishment of preventive service modifier for qualified colorectal cancer screening tests 
(I)In generalThe Secretary shall establish an upward preventive service payment modifier for qualifying colorectal cancer screening tests furnished on or after January 1, 2010, which reflects the annual determination by the Secretary of the appropriate amount of additional payment (not less than 10 percent of the amount of payment otherwise provided) sufficient to increase the rate of colorectal cancer screening tests furnished under this part to the goal rates determined under clause (i). The Secretary shall update such modifier on an annual basis, taking into consideration the rate of colorectal cancer screening tests furnished under this part during the preceding year and such goal rates. 
(II)Qualifying colorectal cancer screening testsFor purposes of subclause (I), the term qualifying colorectal cancer screening tests means a colorectal cancer screening test furnished by a hospital in an outpatient setting which meets the national minimum standards established under subparagraph (A) (as determined by the Secretary).. 
(c)Effective DateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2010. 
7.Coverage for an office visit or consultation prior to a qualifying screening colonoscopy 
(a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)in subparagraph (DD), by striking and at the end; 
(2)in subparagraph (EE), by inserting and at the end; and 
(3)by adding at the end the following new subparagraph: 
 
(FF)an outpatient office visit or consultation for the purpose of beneficiary education, assuring selection of the proper screening test, and securing information relating to the procedure and sedation of the beneficiary, prior to a colorectal cancer screening test consisting of a screening colonoscopy or in conjunction with the beneficiary’s decision to obtain such a screening, regardless of whether such screening is medically indicated with respect to the beneficiary;. 
(b)Payment 
(1)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)), as amended by section 4, is amended— 
(A)by striking and before (W); and 
(B)by inserting before the semicolon at the end the following: , and (Y) with respect to an outpatient office visit or consultation under section 1861(s)(2)(BB), the amounts paid shall be 80 percent of the lesser of the actual charge or the amount established under section 1848. 
(2)Payment under physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(FF), after (2)(EE),. 
(3)Requirement for establishment of payment amount under physician fee scheduleSection 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)), as amended by section 6, is amended by adding at the end the following new paragraph: 
 
(5)Payment for outpatient office visit or consultation prior to screening colonoscopyWith respect to an outpatient office visit or consultation under section 1861(s)(2)(BB), payment under section 1848 shall be consistent with the payment amounts for CPT codes 99203 and 99243.. 
(c)Effective DateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2010. 
 
